DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-40 are currently pending in this application. Claims 1-20 were canceled from amendments filed on 10/21/2019.  Claims 21, 27 and 36 have been amended.

Response to Applicant’s Remarks
With respect to Non-statutory Double Patenting rejections:
	Applicant indicates a Terminal Disclaimer with respect to US Patent No. 10,326,305 and in accordance with 37 CFR 1.321(c) has been submitted. See Remarks at 8.  Nonetheless, the terminal disclaimer has not been received by the office, and the request to withdraw the rejections has been maintained for the time being.
With respect to 103(a) rejections:
	Applicant argues that Kanou and Yan in combination fails to provide every element of claim 21, specifically the limitation “receiving a grid-disconnect command over a network when a predicted demand for grid-supplied electrical energy from an electrical grid of a large-scale power generation system exceeds available grid-supplied electrical energy from the starting time to the ending time”. Applicant particularly argues Kanou is not concerned receiving a grid-disconnect command over a network and because Yang is directed to a microgrid energy management system, a semiautonomous groupings of distributed energy resources and loads within a local area, Yang fails to compensate for the deficiencies of Kanou. See Remarks at 9-10. Similarly, Applicant provides the same argument for claims 27 and 36 and dependent claims 22-26.  See Remarks 10-11.


Submission of other related Applications
	The submission of other related applications filed December 16, 2020 has been acknowledged (Remarks at 11).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant Patent Application 16/426,838
US Patent No. 10,326,305 (16/113106)
21.   A method of using energy storage capacity of a personal power plant, the method comprising:

with a personal power plant associated with a residence and battery storage,

     predicting energy usage of the residence for a next time period;

      determining an excess capacity magnitude, the excess capacity magnitude being a predicted charged capacity of the battery storage at a starting time less an associated predicted energy usage of the residence from the starting time to an ending time within the next time period, the excess capacity magnitude indicating that the personal power plant has an excess capacity sufficient to power the residence from the starting time to the ending time;

receiving a grid-disconnect command over a network when a predicted demand for grid-supplied electrical energy from an electrical grid of a large-scale power generation system exceeds available grid-supplied electrical energy from the starting time to the ending time; and

in response to receiving the command, inhibiting the battery storage from receiving the grid-supplied electrical energy from the electrical grid, wherein the battery storage provides stored electrical energy to the residence from the starting time to the ending time.
















































22. The method of Claim 21 further comprising after the ending time, allowing, with the personal power plant, the battery storage to receive the grid-supplied electrical energy from the electrical grid.
A method of using energy storage capacity of independent personal power plants connected to a power distribution network to reduce demand for electrical utility-supplied electrical energy during a predicted period of insufficient electrical utility capacity and thereby avoid the need for additional electrical utility capacity to be brought online during the predicted period of insufficient electrical utility capacity, the method comprising:


predicting, with each personal power plant of a plurality of personal power plants connected to a power distribution network, energy usage of an associated residence for a next 24-hour period;

        determining, with each personal power plant, an associated charging schedule that is based at least in part on the associated predicted energy usage, for each personal power plant, for charging an associated battery storage configured to receive electrical energy from an electrical grid according to the associated charging schedule; 

        determining, with an electrical utility, that a predicted demand for grid-supplied electrical energy will exceed then-available grid-supplied electrical energy for a period of time from a starting time to an ending time, within the next 24-hour period;

      determining an energy deficit magnitude resulting from a magnitude of predicted demand for grid-supplied electrical energy will exceed the then–available grid-supplied electrical energy; 

       determining for each personal power plant, a magnitude of excess capacity, the excess capacity being a predicted charged capacity of the associated battery storage at the starting time less the associated predicted energy usage of the associated residence from the starting time to the ending time; 

     identifying a sub-group of personal power plants that have excess capacity sufficient to power the associated residence from the starting time to the ending time; 

     identifying a portion of the sub-group of personal power plants that together have an aggregate magnitude of excess capacity equal to or greater than the energy deficit magnitude;

          sending, from the electrical utility, a grid-disconnect command over a network to each personal power plant of the portion of the sub-group of personal power plants, a grid-disconnect command instructing each personal power plant of the portion of the sub-group of personal power plants to disconnect the associated battery storage from the electrical grid during the period of time; 

          in response to receiving the grid-disconnect command, each personal power plant of the portion of the sub-group of personal power plants, disconnecting the associated battery storage from the electrical grid to thereby prevent the associated battery storage from receiving electrical energy from the electrical grid during the period of time, and providing electrical energy to the associated residence from the associated battery storage during the period of time; and

        after expiration of the period of time, reconnecting the associated battery storage of each personal power plant of the portion of the sub-group of personal power plants, to the electrical grid to receive electrical energy from the electrical grid.  

wherein the network is the Internet.
2. The method of Claim 1, wherein the network is the Internet.  
24.  The method of Claim 21 wherein the personal power plant includes a charging circuit, at least one battery, an inverter, a transfer switch, and one or more hardware processors.
wherein each of the personal power plants includes a charging circuit, at least one battery, an inverter, a transfer switch, and one or more hardware processors.  


N/A
26.  The method of Claim 21 wherein the grid-disconnect command is transmitted by an electrical utility.
*See claim 1 above which discloses that a grid disconnect command is sent from an electric utility. 
27.  A method of using energy storage capacity of an independent personal power plant, the method comprising:

     predicting, with an independent personal power plant connected to a power distribution network, energy usage of an associated residence for a next time period;

       receiving, at the independent personal power plant, a grid-disconnect command in response to a determination that a predicted demand for grid-supplied electrical energy from an electrical grid of a large-scale power generation system will exceed available grid-supplied electrical energy from the electrical grid for at least a portion of the next time period; and

        in response to receiving the command, inhibiting, with the independent personal power plant, an associated battery storage from receiving the grid-supplied electrical energy from the electrical grid during the at least a portion of the next time period.



A method of using energy storage capacity of independently owned personal power plants, the method comprising:

     predicting, with each personal power plant of a plurality of personal power plants connected to a power distribution network, energy usage of an associated residence for a next time period;

       determining, with each personal power plant, an excess capacity magnitude, the excess capacity magnitude being a predicted charged capacity of an associated battery storage at a starting time less an associated predicted energy usage of the associated residence from the starting time to an ending time within the next time period;

      receiving, at each personal power plant of a sub-group of personal power plants that have an excess capacity sufficient to power the associated residence from the starting time to the ending time, a grid-disconnect command over a network when a predicted demand for grid-supplied electrical energy exceeds available grid-supplied electrical energy from the starting time to the ending time;
 
        in response to receiving the command, disconnecting, with each personal power plant of the sub-group of personal power plants, an associated battery storage from the electrical grid to thereby provide electrical energy to the associated residence from the associated battery storage from the starting time to the ending time; and

        after the ending time, reconnecting, with each personal power plant of the sub-group of personal power plants, the associated battery storage to the electrical grid.  





29.    The method of Claim 27 wherein inhibiting the associated battery storage from receiving the grid-supplied electrical energy from the electrical grid prevents the associated battery storage from receiving the grid-supplied electrical energy from the electrical grid.
10.  The method of Claim 4, wherein disconnecting the associated battery storage from the electrical grid prevents the associated battery storage from receiving electrical energy from the electrical grid.

30.  The method of Claim 27 further comprising, after an ending time of the at least a portion of the next time period, allowing, with the independent personal power plant, the associated battery storage to receive the grid-supplied electrical energy from the electrical grid.
*See claim 4 above which discloses reconnecting the batteries of associated power plants to the grid after the expiration of a time period.
31.     The method of Claim 30 wherein allowing the associated battery storage to receive the grid-supplied electrical energy from the electrical grid comprises reconnecting the associated battery storage to the electrical grid.


11.  The method of Claim 4, wherein reconnecting the associated battery storage to the electrical grid permits the associated battery storage to receive electrical energy from the electrical grid.

32.    The method of Claim 27 further comprising determining, with the independent personal power plant, a charging schedule based at least in part on the predicted energy usage of the associated residence.


further comprising determining, with each personal power plant, an associated charging schedule for the associated battery storage that is based at least in part on the associated predicted energy usage.

wherein allowing the associated battery storage to receive the grid-supplied electrical energy from the electrical grid comprises charging the associated battery storage according to the charging schedule.


13.  The method of Claim 12, wherein reconnecting the associated battery storage to the electrical grid comprises charging the associated battery storage from the electrical grid according to the associated charging schedule. 

34.    The method of Claim 27 further comprising determining, with the independent personal power plant, a magnitude of excess capacity.

* See claim 4 above which discloses determining a magnitude of excess capacity with each personal power plant 
35.    The method of Claim 34 wherein the magnitude of excess capacity is a predicted charged capacity of the associated battery storage at a starting time less the predicted energy usage of the associated residence from the starting time to an ending time of the at least a portion of the next time period.
*See claim 4 above which discloses determining an excess capacity is a predicted charged capacity of an associated battery storage at a starting time less an associated predicted energy usage of the associated residence from a starting time to an ending time of the next time period. 
36.  A personal power plant associated with a residence, the personal power plant comprising:

     battery storage configured to store electrical energy received from an electrical grid of a large-scale power generation system and provide the stored electrical energy to the residence;

    a transfer switch configured to allow the battery storage to receive grid-supplied electrical energy from the electrical grid and to inhibit the battery storage from receiving the grid-supplied electrical energy from the electrical grid; and

    a controller including memory storing executable instructions and one or more hardware processors in communication with the memory, wherein the one or more computer processors are configured to execute the executable instructions to at least:

    predict energy usage of the residence for a next time period;

    determine an excess capacity magnitude, the excess capacity magnitude being a predicted charged capacity of the battery storage at a starting time less an associated predicted energy usage of the residence from the starting time to an ending time within the next time period, the excess capacity magnitude indicating that the personal power plant has an excess capacity sufficient to power the residence from the starting time to the ending time;

       receive a grid-disconnect command over a network when a predicted demand for grid-supplied electrical energy from the electrical grid of the large-scale power generation system exceeds available grid-supplied electrical energy from the starting time to the ending time; and

        in response to receiving the command, cause the transfer switch to inhibit the battery storage from receiving the grid-supplied electrical energy from the electrical grid, wherein the battery storage provides stored electrical energy to the residence from the starting time to the ending time.
personal power plants connected to a power distribution network to reduce demand for electrical the method comprising:


predicting, with each personal power plant of a plurality of personal power plants connected to a power distribution network, energy usage of an associated residence for a next 24-hour period;

        determining, with each personal power plant, an associated charging schedule that is based at least in part on the associated predicted energy usage, for each personal power plant, for charging an associated battery storage configured to receive electrical energy from an electrical grid according to the associated charging schedule; 

        determining, with an electrical utility, that a predicted demand for grid-supplied electrical energy will exceed then-available grid-supplied electrical energy for a period of time from a starting time to 

      determining an energy deficit magnitude resulting from a magnitude of predicted demand for grid-supplied electrical energy will exceed the then–available grid-supplied electrical energy; 

       determining for each personal power plant, a magnitude of excess capacity, the excess capacity being a predicted charged capacity of the associated battery storage at the starting time less the associated predicted energy usage of the associated residence from the starting time to the ending time; 

     identifying a sub-group of personal power plants that have excess capacity sufficient to power the associated residence from the starting time to the ending time; 

     identifying a portion of the sub-group of personal power plants that together have an aggregate magnitude of excess capacity equal to or greater than the energy deficit magnitude;

a grid-disconnect command over a network to each personal power plant of the portion of the sub-group of personal power plants, a grid-disconnect command instructing each personal power plant of the portion of the sub-group of personal power plants to disconnect the associated battery storage from the electrical grid to thereby prevent the associated battery storage from receiving electrical energy from the electrical grid during the period of time; 

          in response to receiving the grid-disconnect command, each personal power plant of the portion of the sub-group of personal power plants, disconnecting the associated battery storage from the electrical grid to thereby prevent the associated battery storage from receiving electrical energy from the electrical grid during the period of time, and providing electrical energy to the associated residence from the associated battery storage during the period of time; and

        after expiration of the period of time, reconnecting the associated battery storage of each personal power to receive electrical energy from the electrical grid.  

after the ending time, the one or more computer processors are configured to execute the executable instructions to further cause the transfer switch to allow the battery storage to receive grid-supplied electrical energy from the electrical grid.


 *See claim 1 above which discloses reconnecting the batteries of associated power plants to the grid after the expiration of a time period.
38.     The personal power plant of Claim 36 further comprising a charging circuit, at least one battery, and an inverter.


3. The method of Claim 1, wherein each of the personal power plants includes a charging circuit, at least one battery, an inverter, a transfer switch, and one or more hardware processors.  

39.     The personal power plant of Claim 36 wherein the one or more computer processors are configured to execute the executable instructions to further determine a charging schedule based at least in part on the predicted energy usage of the residence.


N/A 

N/A 


Claims 21-24 & 26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 & 3 of U.S. Patent No. 10, 326, 305 in view of Kanou et al. US PG Publication US 20200083711 further in view of Yang et al. 20150039145: 

As per claim 21, Claim 1 of US Patent Number 10, 326, 305 teaches aspects of claim 21 as highlighted in bold in the table presented above. 
Although the limitations are not identical, they are not patently distinct because significant portions of Claim 1 of US Patent No. 10, 326, 305 read on Claim 21 of the instant application. Un-bolded portions of text in the table above illustrate differences. Minor differences include: Claim 1 of US Patent Number 10, 326, 305 recites predicting energy usage for a next 24-hour period, while Claim 21 of the instant application recites predicting energy usage for a next time period. Additionally, Claim 1 of US Patent Number 10, 326, 305 recites determining excess capacity while Claim 21 of the instant application is concerned with determining an excess capacity magnitude. Both of these amount to the same thing, which is an amount of excess electrical capacity stored in a battery. 
However, Claim 1 of US Patent Number 10, 326, 305 does not explicitly disclose a personal power plant associated with a residence and battery storage configured to store electrical energy received from a large-scale power generation system nor a 
But Kanou discloses:
with a personal power plant associated with a residence and battery storage configured to store electrical energy received from a large-scale power generation system [Kanou, [FIGS. 1-2, 18, Para. 42 & Para.148-149] "The customer facility 1-1 is provided with a customer controller apparatus 10, a load apparatus 11, a power generator apparatus 12, and a battery apparatus 13. The customer facility 1-1 is a house, a store, a factory, or the like, equipped with these components. Power grid facility 101-1 to 101-4" Wherein, it is interpreted that a personal power plant (10, 11, 12, 13, 4) associated with a residence (i.e. house, item 1, FIG. 1) and a battery storage (13).]
the excess capacity magnitude being a predicted charged capacity of the battery storage at a starting time less an associated predicted energy usage of the residence from the starting time to an ending time within the next time period, [Kanou, [FIGS. 1-2 & Para. 52] "For each of the customer facilities 1, the excess and deficient electric energy calculator circuit 22 calculates excess electric energy generated by the power generator apparatus 12 and not consumed by the load apparatus 11 when the inherent stored energy reaches a first threshold, in the unit time interval, based on the predicted demand power, the predicted generated power, and the predicted inherent stored energy." [Para. 51] "The length of the unit time interval may be, for example, several hours, 24 hours, or several days." Wherein, the excess capacity magnitude (i.e. excess energy) being a predicted charged capacity (i.e. predicted inherent stored energy) of the battery storage (item 13, FIG. 1) at a starting time (i.e.  beginning of a predetermined length of time, one hour/day) less an associated predicted energy usage (i.e. power consumed by the load) of the residence (i.e. customer facility) from the starting time to an ending time (i.e. beginning of another hour/day to end of an hour/day ) within the next (i.e. future) time period (i.e. for instance, if it is predicted that Tuesday [starting time] the excess capacity is 2 kW then on Wednesday [starting time to an ending time within the next time period] 1 kW of the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention described by Claim 1 of US Patent No. 10, 326, 305 with predictive principles taught by Kanou. This would result in a power system configured to efficiently and stably supply power to load apparatuses so to prevent a battery apparatus from degrading, while managing the system with a low computational burden. [Kanou, Para. 9] 
But the combination of US Patent No. 10, 326, 305 & Kanou is not generally concerned with a grid-disconnect command over a network when a predicted demand for grid-supplied electrical energy from an electrical grid exceeds available grid-supplied electrical energy from the starting time to the ending time.
However, Yang discloses: 
…a grid-disconnect command over a network when a predicted demand for grid-supplied electrical energy from an electrical grid exceeds available grid-supplied electrical energy from the starting time to the ending time [Yang, [FIG. 1, FIG. 4 & Para. 144] "The output of ED/OPF objective function includes power set points for the controllable distributed energy resources and energy storage charging/discharging power. Theses control demands can be issued to corresponding devices to operate the microgrid every time interval in operational real time, via the microgrid communications and control network 124."  [Para. 147] "For planned outages, the microgrid EMS can implement a planned outage control function (Block 340). The microgrid EMS can implement the planned outage control function to determine the load shedding in advance." [FIG. 5 & Para. 150] "The entire duration of the outage is considered rather than the worst-case scenario. Operation of the microgrid is also optimized over a time horizon to calculate the DER status and energy storage set points as well as the amount of load shedding in each decision time interval. This formulation is the same as DER schedule function embodiments previously described herein, except load shedding is included. After the amount of load shedding in each interval is determined, a new load shedding list is generated based on the priority of non-critical loads for each time interval. Non-critical loads are shed based on the load shedding list 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Yang’s principles of planning for utility outages into the battery charging principles taught by the combination of Claim 1 of US Patent No. 10, 326,305 & Kanou. This would result in a microgrid at a customer facility that optimally schedules a battery charge/discharge so that energy can be stored in low price periods and energy can be delivered in high price periods of time; thus, saving a customer money [Yang, Para. 16] 
As per claim 22, the combination of Claim 1 of US Patent No. 10, 326, 305, Kanou and Yang disclose the limitations of claim 21 as outlined above. Furthermore, Claim 1 of US Patent No. 10, 326, 305 [Col. 22; lines 17-21 / also see table above] teaches that after expiration of a time period, that the battery storage is reconnected to receive grid supplied electrical energy. As such, Claim 22 of the instant application is anticipated by claim 1 of US Patent No. 10, 326, 305. Although the limitations are not identical, they are not patently distinct. 
As per claim 23, the combination of Claim 1 of US Patent No. 10, 326, 305, Kanou and Yang disclose the limitations of claim 21 as outlined above. Furthermore, Claim 2 of US Patent No. 10, 326, 305 discloses that a network is the internet. As such, Claim 23 of the instant application is anticipated by claim 2 of US Patent No. 10, 326, 305.
As per claim 24, the combination of Claim 1 of US Patent No. 10, 326, 305, Kanou and Yang disclose the limitations of claim 21 as outlined above. Furthermore, Claim 3 of US Patent No. 10, 326, 305 discloses that a personal power plant includes a charging circuit, at least one battery, an inverter, a transfer switch and one or more processors. As such, Claim 24 of the instant application is anticipated by claim 3 of US 
As per claim 26, the combination of Claim 1 of US Patent No. 10, 326, 305, Kanou and Yang disclose the limitations of claim 21 as outlined above. Claim 1 of US Patent No. 10, 326, 305 [Col. 21; lines 65-66 / also see table above] additionally teaches that a grid disconnect command is sent from the electric utility. As such, Claim 26 of the instant application is anticipated by claim 1 of US Patent No. 10, 326, 305. Although the limitations are not identical, they are not patently distinct. 

Claims 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10, 326, 305 in view of Kanou et al. US PG Publication US 20200083711 in view of Yang et al. 20150039145 further in view of Goldsmith US PG Publication 20120143385: 

As per claim 25, the combination of Claim 1 of US Patent No. 10, 326, 305, Kanou and Yang disclose the limitations of claim 21 as outlined above. 
But the combination does not specifically mention an independently owned personal power plant. 
However, Goldsmith discloses: 
wherein the personal power plant is an independently-owned personal power plant. [Goldsmith, [Para. 5] "Microgrids have been theorized, wherein a microgrid comprises a plurality of independently owned electric power sources that are configured to provide electric power to consumers in an area that is local to the sources of the electric power. In an example, a neighborhood may comprise a plurality of houses, at least some of which have solar panels attached to their respective rooftops, and one or more of which has a micro-wind turbine attached thereto. Yet another home in the neighborhood may have a micro-gas turbine generator that can burn natural gas to generate electric power. Each of these power sources can be independently owned and operated by homeowners in the neighborhood." Wherein, it is interpreted that a personal power plant (i.e. microgrid) is independently owned.] 

the battery charging principles to plan for utility outages as taught by the combination of Claim 1 of US Patent No. 10, 326, 305,  Kanou and Yang. This would result in a power management method that allows independently owned power sources to supply power required by homeowners in a neighborhood while obtaining an optimum tradeoff between incentives and cost for neighborhood loads while not violating any common limitations across members. [Goldsmith, Para. 5 & Para. 68]

Claim 27 & 29-35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 & 10-13 of U.S. Patent No. 10, 326, 305: 

As per claim 27, Claim 4 of US Patent Number 10, 326, 305 teaches claim 27 as highlighted in bold in the table presented above. 
Although the limitations are not identical, they are not patently distinct because Claim 4 of US Patent No. 10, 326, 305 reads on Claim 27 of the instant application. Un-bolded portions of text in the table above illustrate differences. Minor differences include: Claim 4 of US Patent Number 10, 326, 305 recites does not state that grid-supplied electrical energy is “from an electrical-grid of a large-scale power generation sytem” but claim 27 does recite that the grid-supplied electrical energy is “from an electrical grid”. This seen as a minor difference since one of ordinary skill in the art would understand that grid-supplied electrical energy comes from an electrical grid. Additionally, claim 4 of US Patent No. 10, 326, 305 recites in response to receiving a command disconnecting “from the starting time to the ending time” while claim 27 recites during the “at least a portion of the next time period”. It is interpreted these differences are minor since a time period would have a starting time and an ending time. As such, Claim 27 of the instant application is anticipated by claim 4 of US Patent No. 10, 326, 305. Although the limitations are not identical, they are not patently distinct. 
As per claim 29, Claim 4 of US Patent No. 10, 326, 305 discloses the limitations of claim 27 as outlined above. Furthermore, Claim 10 of US Patent No. 10, 326, 305 teaches that after expiration of a time period that the battery storage is reconnected to receive grid supplied electrical energy. As such, Claim 29 of the instant application is anticipated by claim 10 of US Patent No. 10, 326, 305. Although the limitations are not identical, they are not patently distinct. 
As per claim 30, Claim 4 of US Patent No. 10, 326, 305 discloses the limitations of claim 27 as outlined above. Furthermore, Claim 4 of US Patent No. 10, 326, 305 [Col. 22; lines 58-60 / also see table above] also teaches that after expiration of a time period, that the battery storage is reconnected to receive grid supplied electrical energy. As such, Claim 30 of the instant application is anticipated by claim 4 of US Patent No. 10, 326, 305. Although the limitations are not identical, they are not patently distinct. 
As per claim 31, Claim 4 of US Patent No. 10, 326, 305 discloses the limitations of claim 27 as outlined above. Furthermore, Claim 11 of US Patent No. 10, 326, 305 teaches reconnecting the battery storage to the grid. As such, Claim 31 of the instant application is anticipated by claim 11 of US Patent No. 10, 326, 305. Although the limitations are not identical, they are not patently distinct. 
As per claim 32, Claim 4 of US Patent No. 10, 326, 305 discloses the limitations of claim 27 as outlined above. Furthermore, Claim 12 of US Patent No. 10, 326, 305 teaches determining a charging schedule based on predicted energy usage. As such, Claim 32 of the instant application is anticipated by claim 12 of US Patent No. 10, 326, 305. Although the limitations are not identical, they are not patently distinct. 
As per claim 33, Claims 4 & 12 of US Patent No. 10, 326, 305 discloses the limitations of claims 27 & 32 respectively as outlined above. Furthermore, Claim 13 of US Patent No. 10, 326, 305 teaches that the battery storage is charged in accordance with the schedule. As such, Claim 33 of the instant application is anticipated by claim 13 of US Patent No. 10, 326, 305. Although the limitations are not identical, they are not patently distinct. 
As per claim 34, Claim 4 of US Patent No. 10, 326, 305 discloses the limitations of claim 27 as outlined above. Furthermore, Claim 4 of US Patent No. 10, 326, 305 [Col. 22; lines 36-37 / also see table above] also teaches determining an excess capacity 
As per claim 35, Claim 4 of US Patent No. 10, 326, 305 discloses the limitations of claim 27 & 34 as outlined above. Furthermore, Claim 4 of US Patent No. 10, 326, 305 [Col. 22; lines 36-42 / also see table above] also discloses an excess capacity is a predicted charged capacity of an associated battery storage less an associated predicted energy usage of an associated residence from a starting time to an ending time. As such, Claim 35 of the instant application is anticipated by claim 4 of US Patent No. 10, 326, 305. Although the limitations are not identical, they are not patently distinct. 

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10, 326, 305 in view of Kanou et al. US PG Publication 20200083711: 

As per claim 28, Claim 4 of US Patent No. 10, 326, 305 discloses the limitations of claim 27 as outlined above.
But Claim 4 is not generally concerned with providing stored electrical energy to the associated residence from the associated battery storage during the at least a portion of the next time period.
However, Kanou (US PG Publication 20200083711) discloses:
providing stored electrical energy to the associated residence from the associated battery storage during the at least a portion of the next time period. [Kanou, [FIG. 1, FIG. 5B & Para. 70] "In both the cases of FIG. 5A and FIG. 5B, even if the battery apparatus 13 is discharged according to the demand power, the stored energy does not reach the lower-limit stored energy". Wherein, it is interpreted that the battery storage (11) provides stored electrical energy (i.e. discharges energy to meet demand)to the residence (1) from the associated battery storage (11) during at least a portion of a future time period / a starting time to the ending time (i.e. during a time generated power is not produced / see FIG. 5B).] 
 

Claims 36-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10, 326, 305 in view of Yang et al. 20150039145 further in view of Kanou et al. US PG Publication US 20200083711: 

As per claim 36, Claim 1 of US Patent Number 10, 326, 305 teaches aspects of claim 36 as highlighted in bold in the table presented above. 
Although the limitations are not identical, they are not patently distinct because significant portions of Claim 1 of US Patent No. 10, 326, 305 read on Claim 36 of the instant application. Un-bolded portions of text in the table above illustrate differences. Minor differences include: Claim 1 of US Patent Number 10, 326, 305 recites predicting energy usage for a next 24-hour period, while Claim 21 of the instant application recites predicting energy usage for a next time period. Additionally, Claim 1 of US Patent Number 10, 326, 305 recites determining excess capacity while Claim 21 of the instant application is concerned with determining an excess capacity magnitude. Both of these amount to the same thing, which is an amount of excess electrical capacity stored in a battery. 
But Claim 1 of US Patent Number 10, 326, 305 does not explicitly disclose the battery storage is configured to store electrical energy received from a large-scale power generation system, a transfer switch configured to allow the battery storage to receive grid-supplied electrical energy from the electrical grid and to inhibit the battery storage from receiving the grid-supplied electrical energy from the electrical grid nor a controller including memory storing executable instructions and one or more hardware 
But Yang discloses: 
battery storage configured to store electrical energy received from an electrical grid [Yang, [FIG. 1 & Para. 19] " The microgrid includes distributed energy resources (DERs) and loads 102 within a local area. The loads 102 can be....electrical energy storage devices 114....One or more points of common coupling (PCC) 122 can be provided for connecting the electrical network 116 of the microgrid to the substation or macrogrid 120." [Para. 21] “The microgrid EMS 100 can also communicate power set points and other types of control information generated as part of the energy management control operations described herein to the controllable DERs and loads 102 via the I/O circuitry 138." [FIG. 2 & Para. 22] “The method includes periodically updating a DER schedule for the microgrid (Block 200), e.g. by the DER schedule unit 130 of the microgrid EMS 100. The DER schedule includes...charging/discharging status and rate of the electrical energy storage devices included in the microgrid.... The charging/discharging status of the electrical energy storage devices indicates whether each electrical energy storage device is storing (charging) energy or releasing (discharging) energy. Wherein, it is interpreted that the battery storage (114) is configured to store electrical energy (i.e. charge) received from an electrical grid (120).] 
a transfer switch configured to allow the battery storage to receive grid-supplied electrical energy from the electrical grid and to inhibit the battery storage from receiving the grid-supplied electrical energy from the electrical grid; and [Yang, [FIG. 1 & Para. 19] "The DERs can include one or more distributed electric generators such as reciprocating engine generator(s) 104, microturbine(s) 106, fuel cell(s) 108, photovoltaic/solar generator(s) 110, wind turbine(s) 112, and other small-scale renewable generators, and also electrical energy storage devices 114....Each DER and load 102 can be connected to the electrical network 116 by a protection device (PD) 118 such as a fuse, circuit breaker, relay, step-down transformer, etc." Wherein, it is interpreted that a transfer switch (i.e. circuit breaker, PD [protection  
a controller including memory storing executable instructions and one or more hardware processors in communication with the memory, [Yang, [FIG. 1 & Para. 20] "The microgrid EMS 100 comprises a processing circuit 128 which can include digital and/or analog circuitry such as one or more controllers, processors, ASICs (application-specific integrated circuits), etc. for executing program code which performs the energy management control operations described herein." Wherein, it is interpreted that a controller includes memory (i.e. memory to store program code) and one or more hardware processors in communication with the memory.]
receive a grid-disconnect command over a network when a predicted demand for grid-supplied electrical energy from the electrical grid exceeds available grid-supplied electrical energy from the starting time to the ending time; and [Yang, [FIG. 1, FIG. 4 & Para. 144] "The output of ED/OPF objective function includes power set points for the controllable distributed energy resources and energy storage charging/discharging power. Theses control demands can be issued to corresponding devices to operate the microgrid every time interval in operational real time, via the microgrid communications and control network 124."  [FIG. 5 & Para. 150] "The entire duration of the outage is considered rather than the worst-case scenario. Operation of the microgrid is also optimized over a time horizon to calculate the DER status and energy storage set points as well as the amount of load shedding in each decision time interval. This formulation is the same as DER schedule function embodiments previously described herein, except load shedding is included. After the amount of load shedding in each interval is determined, a new load shedding list is generated based on the priority of non-critical loads for each time interval. Non-critical loads are shed based on the load shedding list in each decision interval." Wherein, it is interpreted that a grid-disconnect command (i.e. setpoint) over a network (124) is received by a DER (i.e.  energy storage 114) when the predicted (i.e. analyzed / forecasted) demand for grid supplied electrical energy exceeds available grid supplied 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Yang’s principles of planning for utility outages into the battery charging principles taught by Claim 1 of US Patent No. 10, 326,305. This would result in a microgrid at a customer facility that optimally schedules a battery charge/discharge so that energy can be stored in low price periods and energy can be delivered in high price periods of time; thus, saving a customer money [Yang, Para. 16] 
But the combination is not generally concerned with an excess capacity magnitude indicating that the personal power plant has an excess capacity sufficient to power the residence from the starting time to the ending time. 
However, Kanou discloses: 
the excess capacity magnitude indicating that the personal power plant has an excess capacity sufficient to power the residence from the starting time to the ending time; [Kanou, [FIG. 3B & Para. 67] "In a time interval in which the stored energy reaches the upper-limit stored energy, and the battery apparatus 13 is not chargeable, the portion of the generated power, exceeding the demand power, becomes excess electric energy."  [FIG. 5B & Para. 70] "In both the cases of FIG. 5A and FIG. 5B, even if the battery apparatus 13 is discharged according to the demand power, the stored energy does not reach the lower-limit stored energy". Wherein, it is interpreted that excess capacity magnitude (i.e. excess energy / predicted inherent stored energy) indicates that the power plant has an excess capacity sufficient (i.e. see FIG. 3B / FIG. 5B, inherent stored energy reaches upper limit and battery apparatus is not chargeable) to power the residence (1) from starting time to ending time (i.e. a starting and ending point in time; see FIG. 5B, approx. 18:00 hrs.; demand for power is high, generated power is 0 and discharge of battery is meeting demand).] 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resultant system taught by Claim 1 of US Patent No. 10, 326, 305 and Yang with predictive battery charging and discharging principles taught by Kanou. This would result in a power system configured 
As per claim 37, the combination of Claim 1 of US Patent No. 10, 326, 305, Yang and Kanou disclose the limitations of claim 36 as outlined above. Furthermore, Claim 1 of US Patent No. 10, 326, 305 [Col. 22; lines 17-21 / also see table above] teaches that after expiration of a time period, that the battery storage is reconnected to receive grid supplied electrical energy. As such, Claim 37 of the instant application is anticipated by claim 1 of US Patent No. 10, 326, 305. Although the limitations are not identical, they are not patently distinct. 
As per claim 38, the combination of Claim 1 of US Patent No. 10, 326, 305, Yang and Kanou disclose the limitations of claim 36 as outlined above. Furthermore, Claim 3 of US Patent No. 10, 326, 305 discloses that a personal power plant includes a charging circuit, at least one battery and an inverter. As such, Claim 38 of the instant application is anticipated by claim 3 of US Patent No. 10, 326, 305. Although the limitations are not identical, they are not patently distinct. 

Claims 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10, 326, 305 in view of Yang et al. 20150039145 further in view of Kanou et al. US PG Publication US 20200083711 further in view of Youn et al. US PG Publication 20190011970: 

As per claim 39, the combination of Claim 1 of US Patent No. 10, 326, 305, Yang and Kanou disclose the limitations of claim 36 as outlined above. 
While the combination further discloses: 
the one or more computer processors are configured to execute the executable instructions to execute a process [Yang, [FIG. 1 & Para. 20] "The microgrid EMS 100 comprises a processing circuit 128 which can include digital and/or analog circuitry such as one or more controllers, processors, ASICs (application-specific integrated circuits), etc. for executing program code which performs the energy 
But the combination does not specifically disclose determine a charging schedule based at least in part on the predicted energy usage of the residence.
However, Youn (US PG Publication 20190011970) discloses:
determine a charging schedule based at least in part on the predicted energy usage of the residence. [Youn, [FIG. 6 & Para. 87] "In this case, power demand prediction data may be generated at fifteen-minute intervals for 36 hours from the start of the power demand prediction." [FIG. 6 & Para. 88] "The charge time range and the discharge time range may be respectively set (S620). These settings may be performed based on...power demand prediction data....the charge time range is set from 23:00 to 09:00 every day, and the discharge time range is set from 09:00 to 23:00 every day."  Wherein, it is interpreted that a charging schedule (i.e. a control of charging within a time period; 23:00 to 09:00) is determined based on predicted energy usage (i.e. predicted demand).]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Youn’s principles of enabling a microgrid battery to receive grid power according to a pre-determined schedule into the battery charging principles to plan for utility outages as taught by the combination of Claim 1 of US Patent No. 10, 326, 305, Yang and Kanou. This would result in a power management method that chooses specific times for a charge and discharge of an energy source to achieve specific energy goals; thereby improving the charging efficiency of the energy storage apparatus [Youn, Para. 90]. 
As per claim 40, the combination of Claim 1 of US Patent No. 10, 326, 305, Yang, Kanou and Youn disclose the limitations of claim 39 as outlined above. 
The combination further discloses: 
wherein the one or more computer processors are configured to execute the executable instructions [Yang, [FIG. 1 & Para. 20] "The microgrid EMS 100 comprises a processing circuit 128 which can include digital and/or analog circuitry such as one or more controllers, processors, ASICs (application-specific integrated circuits), etc. for executing program code which performs the energy management control to further cause the transfer switch to allow the battery storage to receive the grid-supplied electrical energy from the electrical grid to charge the battery storage according to the charging schedule. [Youn, [FIG. 9 & Para. 113] "The energy storage system 700 may include an energy storage apparatus 720 for allowing power to be charged and a charge/discharge control apparatus 710 for controlling the charging and discharging of the energy storage apparatus, enabling power to be charged into or discharged from the energy storage apparatus 720 under the control of the charge/discharge control apparatus 710. [FIG. 6 & Para. 88] "The charge time range is set from 23:00 to 09:00 every day, and the discharge time range is set from 09:00 to 23:00 every day."  Wherein, it is interpreted that a transfer switch (710) allows a battery storage (720) to receive the grid supplied energy from the electrical grid (600).]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 27-29 & 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanou et al. US PG Publication 20200083711 (hereinafter Kanou) in view of Yang et al. US PG Publication 20150039145 (hereinafter Yang):

In regards to claim 21, Kanou discloses: 
A method of using energy storage capacity of a personal power plant, the method comprising:
with a personal power plant associated with a residence and battery storage, [Kanou, [FIGS. 1-2 & Para. 42] "The customer facility 1-1 is provided with a customer controller apparatus 10, a load apparatus 11, a power generator apparatus 12, and a battery apparatus 13. The customer facility 1-1 is a house, a store, a factory, or the like, equipped with these components." Wherein, it is interpreted that a personal power plant (10, 11, 12, 13, 4) associated with a residence (i.e. house, item 1, FIG. 1) and a battery storage (13).]
predicting energy usage of the residence for a next time period; [Kanou, [FIGS. 1-2 & Para. 51] "The predictor circuit 21 predicts demand power of the load apparatus 11 of the customer facility 1-1 in a time interval of a predetermined length from current time to future time (in the present specification, referred to as a "unit time interval"), based on the information received from the customer facility 1-1." Wherein, it is interpreted that the predictor circuit predicts energy usage (i.e. demand power) of the residence (1) for a next (i.e. future) time period.]
determining an excess capacity magnitude, the excess capacity magnitude being a predicted charged capacity of the battery storage at a starting time less an associated predicted energy usage of the residence from the starting time to an ending time within the next time period, [Kanou, [FIGS. 1-2 & Para. 52] "For each of the customer facilities 1, the excess and deficient electric energy calculator circuit 22 calculates excess electric energy generated by the power generator apparatus 12 and not consumed by the load apparatus 11 when the inherent stored energy reaches a first threshold, in the unit time interval, based on the predicted demand power, the predicted generated power, and the predicted inherent stored energy." [Para. 51] "The length of the unit time interval may be, for example, several hours, 24 hours, or several days." Wherein, the excess capacity magnitude (i.e. excess energy) being a predicted charged capacity (i.e. predicted inherent stored energy) of the battery storage (item 13, FIG. 1) at a starting time (i.e.  beginning of a predetermined length of time, one hour/day) less an associated predicted energy usage (i.e. power consumed by the load) of the residence (i.e. customer facility) from the starting time to an ending time (i.e. beginning the excess capacity magnitude indicating that the personal power plant has an excess capacity sufficient to power the residence from the starting time to the ending time; [Kanou, [FIG. 3B & Para. 67] "In a time interval in which the stored energy reaches the upper-limit stored energy, and the battery apparatus 13 is not chargeable, the portion of the generated power, exceeding the demand power, becomes excess electric energy."  [FIG. 5B & Para. 70] "In both the cases of FIG. 5A and FIG. 5B, even if the battery apparatus 13 is discharged according to the demand power, the stored energy does not reach the lower-limit stored energy". Wherein, it is interpreted that excess capacity magnitude (i.e. excess energy / predicted inherent stored energy) indicates that the power plant has an excess capacity sufficient (i.e. see FIG. 3B / FIG. 5B, inherent stored energy reaches upper limit and battery apparatus is not chargeable) to power the residence (1) from starting time to ending time (i.e. a starting and ending point in time; see FIG. 5B, approx. 18:00 hrs.; demand for power is high, generated power is 0 and discharge of battery is meeting demand).]
wherein the battery storage provides stored electrical energy received from a large-scale power generation system to the residence from the starting time to the ending time. [Kanou, [FIG. 1, FIG. 5B & Para. 70] "In both the cases of FIG. 5A and FIG. 5B, even if the battery apparatus 13 is discharged according to the demand power, the stored energy does not reach the lower-limit stored energy". Wherein, it is interpreted that the battery storage (11) provides stored electrical energy (i.e. discharges energy to meet demand) from a starting time to the ending time (i.e. during a time generated power is not produced / see FIG. 5B). Additionally, fig.18 and par.0149 teaches of power grid facility 101-1 generating power and storing energy of a battery apparatus 13 of each customer facility 1.]
Kanou further teaches of large-scale power generation system communicating to personal power plant over a network  (plurality of power grid facilities 101-1 to 101-4 including power network 2 and customer facilities 1-1 to 1-4, fig.18 and par.0148-0149)  
However, Yang discloses:
receiving a grid-disconnect command over a network when a predicted demand for grid-supplied electrical energy from an electrical grid exceeds available grid-supplied electrical energy from the starting time to the ending time; [Yang, [FIG. 1, FIG. 4 & Para. 144] "The output of ED/OPF objective function includes power set points for the controllable distributed energy resources and energy storage charging/discharging power. Theses control demands can be issued to corresponding devices to operate the microgrid every time interval in operational real time, via the microgrid communications and control network 124."  [Para. 147] "For planned outages, the microgrid EMS can implement a planned outage control function (Block 340). The microgrid EMS can implement the planned outage control function to determine the load shedding in advance.“ [FIG. 5 & Para. 150] "The entire duration of the outage is considered rather than the worst-case scenario. Operation of the microgrid is also optimized over a time horizon to calculate the DER status and energy storage set points as well as the amount of load shedding in each decision time interval. This formulation is the same as DER schedule function embodiments previously described herein, except load shedding is included. After the amount of load shedding in each interval is determined, a new load shedding list is generated based on the priority of non-critical loads for each time interval. Non-critical loads are shed based on the load shedding list in each decision interval." Wherein, it is interpreted that a grid-disconnect command (i.e. setpoint to shed load) over a network (124) is received by a DER (i.e.  energy storage 114) when the predicted (i.e. analyzed / forecasted) demand for grid supplied electrical energy exceeds available grid supplied electrical energy (i.e. grid cannot support certain loads because of an outage) from the starting time to the ending time (i.e. duration of the outage).] and
in response to receiving the command, inhibiting the battery storage from receiving the grid-supplied electrical energy from the electrical grid, [Yang, [FIG. 5 & Para. 150] "This formulation is the same as DER schedule function embodiments previously described herein, except load shedding is included." [FIG. 1 & Para. 21] "The microgrid EMS 100 can also communicate power set points and other types of control information generated as part of the energy management control operations described herein to the controllable DERs and loads 102 via the I/O circuitry 138." Wherein, it is interpreted that responsive to receiving a command (i.e. from the EMS 100), the battery storage (DER / 114) is inhibited from receiving grid (120) supplied electrical energy from the grid. (i.e. the DER / energy storage 114 is disconnected to shed a load / a charging device which normally receives grid power so that the microgrid can align loads to power availability).]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Yang’s principles of planning for utility outages into the battery charging principles taught by Kanou. This would result in a microgrid at a customer facility that optimally schedules a battery charge/discharge so that energy can be stored in low price periods and energy can be delivered in high price periods of time; thus, saving a customer money [Yang, Para. 16] 

In regards to claim 22, the combination of Kanou and Yang disclose the limitations of claim 21 as outlined above: 
The combination further discloses: 
further comprising after the ending time, allowing, with the personal power plant, the battery storage to receive the grid-supplied electrical energy from the electrical grid. [Yang, [FIG. 1 & Para. 19] "The DERs can include one or more distributed electric generators such as... electrical energy storage devices 114. The DERs and loads 102 are interconnected by an electrical network 116. Each DER and load 102 can be connected to the electrical network 116 by a protection device (PD) 118 such as a fuse, circuit breaker, relay, step-down transformer, etc." Wherein, it is interpreted that after the ending time (i.e. after the outage), the personal power plant 

In regards to claim 27, Kanou discloses: 
A method of using energy storage capacity of an independent personal power plant, the method comprising:
predicting, with an independent personal power plant connected to a power distribution network, energy usage of an associated residence for a next time period; [[Kanou, [FIGS. 1-2 & Para. 51] "The predictor circuit 21 predicts demand power of the load apparatus 11 of the customer facility 1-1 in a time interval of a predetermined length from current time to future time (in the present specification, referred to as a "unit time interval"), based on the information received from the customer facility 1-1." Wherein, it is interpreted that the predictor circuit predicts, with an independent personal power plant (10, 11, 12, 13, 4) connected to a power distribution network (2),   energy usage (i.e. demand power) of the residence (1) for a next (i.e. future) time period.]
Kanou further teaches of the grid-supplied electrical energy from an electrical grid of a large-scale power generation system communicating to personal power plant over a network  (plurality of power grid facilities 101-1 to 101-4 including power network 2 and customer facilities 1-1 to 1-4 where power grid facility 101-1 generating power and storing energy of a battery apparatus 13 of each customer facility 1, fig.18 and par.0148-0149) but Kanou is not generally concerned with receiving, at the independent personal power plant, a grid-disconnect command in response to a determination that a predicted demand for grid-supplied electrical energy from an electrical grid will exceed available grid-supplied electrical energy from the electrical grid for at least a portion of the next time period and in response to receiving the command, inhibiting, with the independent personal power plant, an associated battery storage from receiving the grid-supplied electrical energy from the electrical grid during the at least a portion of the next time period.
However, Yang discloses:
receiving, at the independent personal power plant, a grid-disconnect command in response to a determination that a predicted demand for grid-supplied electrical energy from an electrical grid will exceed available grid-supplied electrical energy from the electrical grid for at least a portion of the next time period; [Yang, [FIG. 1, FIG. 4 & Para. 144] "The output of ED/OPF objective function includes power set points for the controllable distributed energy resources and energy storage charging/discharging power. Theses control demands can be issued to corresponding devices to operate the microgrid every time interval in operational real time, via the microgrid communications and control network 124."  [FIG. 5 & Para. 150] "The entire duration of the outage is considered rather than the worst-case scenario. Operation of the microgrid is also optimized over a time horizon to calculate the DER status and energy storage set points as well as the amount of load shedding in each decision time interval. This formulation is the same as DER schedule function embodiments previously described herein, except load shedding is included. After the amount of load shedding in each interval is determined, a new load shedding list is generated based on the priority of non-critical loads for each time interval. Non-critical loads are shed based on the load shedding list in each decision interval." [FIG. 1 & Para. 19] "Each DER and load 102 can be connected to the electrical network 116 by a protection device (PD) 118 such as a fuse, circuit breaker, relay, step-down transformer, etc." Wherein, it is interpreted that a grid-disconnect command (i.e. setpoint) over a network (124) is received by an independent personal power plant (i.e.  energy storage 114 / protection device 118) in response to a predicted (i.e. analyzed / forecasted) demand for grid supplied electrical energy exceeding available grid supplied electrical energy (i.e. grid cannot support certain loads because of an outage) from the starting time to the ending time (i.e. duration of the outage) of the next time period.] and
in response to receiving the command, inhibiting, with the independent personal power plant, an associated battery storage from receiving the grid-supplied electrical energy from the electrical grid during the at least a portion of the next time period. [Yang, [FIG. 5 & Para. 150] "This formulation is the same as DER schedule function embodiments previously described herein, except load shedding is included." [FIG. 1 & Para. 21] "The microgrid EMS 100 can also communicate power 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Yang’s principles of planning for utility outages into the battery charging principles taught by Kanou. This would result in a microgrid at a customer facility that optimally schedules a battery charge/discharge so that energy can be stored in low price periods and energy can be delivered in high price periods of time; thus, saving a customer money [Yang, Para. 16] 

In regards to claim 28, the combination of Kanou and Yang disclose the limitations of claim 27 as outlined above: 
The combination further discloses: 
further comprising providing stored electrical energy to the associated residence from the associated battery storage during the at least a portion of the next time period. [Kanou, [FIG. 1, FIG. 5B & Para. 70] "In both the cases of FIG. 5A and FIG. 5B, even if the battery apparatus 13 is discharged according to the demand power, the stored energy does not reach the lower-limit stored energy". Wherein, it is interpreted that the battery storage (11) provides stored electrical energy (i.e. discharges energy to meet demand)to the residence (1) from the associated battery storage (11) during at least a portion of a future time period / a starting time to the ending time (i.e. during a time generated power is not produced / see FIG. 5B).] 

In regards to claim 29, the combination of Kanou and Yang disclose the limitations of claim 27 as outlined above: 
The combination further discloses: 
wherein inhibiting the associated battery storage from receiving the grid-supplied electrical energy from the electrical grid prevents the associated battery storage from receiving the grid-supplied electrical energy from the electrical grid. [Yang, [FIG. 5 & Para. 150] "This formulation is the same as DER schedule function embodiments previously described herein, except load shedding is included." [FIG. 1 & Para. 21] "The microgrid EMS 100 can also communicate power set points and other types of control information generated as part of the energy management control operations described herein to the controllable DERs and loads 102 via the I/O circuitry 138." [FIG. 1 & Para. 19] "Each DER and load 102 can be connected to the electrical network 116 by a protection device (PD) 118 such as a fuse, circuit breaker, relay, step-down transformer, etc." Wherein, it is interpreted that responsive to receiving a command (i.e. from the EMS 100), inhibiting using the independent personal power plant (PD, 118), the battery storage (DER / 114) is inhibited from receiving grid (120) supplied electrical energy from the grid (i.e. the DER / energy storage 114 is disconnected to shed a load / a device which normally receives grid power so that the microgrid can align loads to power availability) during at least a portion of the next (i.e. future time horizon) time period.]

In regards to claim 34, the combination of Kanou and Yang disclose the limitations of claim 27 as outlined above: 
The combination further discloses: 
further comprising determining, with the independent personal power plant, a magnitude of excess capacity. [Kanou, [FIGS. 1-2 & Para. 52] "For each of the customer facilities 1, the excess and deficient electric energy calculator circuit 22 calculates excess electric energy generated by the power generator apparatus 12 and not consumed by the load apparatus 11 when the inherent stored energy reaches a first threshold, in the unit time interval, based on the predicted demand power, the predicted generated power, and the predicted inherent stored energy." Wherein, the excess 

In regards to claim 35, the combination of Kanou and Yang disclose the limitations of claim 34 as outlined above: 
The combination further discloses: 
wherein the magnitude of excess capacity is a predicted charged capacity of the associated battery storage at a starting time less the predicted energy usage of the associated residence from the starting time to an ending time of the at least a portion of the next time period. [Yang, [FIGS. 1-2 & Para. 52] "For each of the customer facilities 1, the excess and deficient electric energy calculator circuit 22 calculates excess electric energy generated by the power generator apparatus 12 and not consumed by the load apparatus 11 when the inherent stored energy reaches a first threshold, in the unit time interval, based on the predicted demand power, the predicted generated power, and the predicted inherent stored energy." [Para. 51] "The length of the unit time interval may be, for example, several hours, 24 hours, or several days." Wherein, the excess capacity magnitude (i.e. excess energy) being a predicted charged capacity (i.e. predicted inherent stored energy) of the battery storage (item 13, FIG. 1) at a starting time (i.e.  beginning of a predetermined length of time, one hour/day) less an associated predicted energy usage (i.e. power consumed by the load) of the residence (i.e. customer facility) from the starting time to an ending time (i.e. beginning of another hour/day to end of an hour/day ) within the next (i.e. future) time period (i.e. for instance, if it is predicted that Tuesday [starting time] the excess capacity is 2 kW then on Wednesday [starting time to an ending time within the next time period] 1 kW of the excess power is predicted to be used, then 1 kW is remaining as excess energy at the end of Wednesday).]

In regards to claim 36, Kanou discloses: 
A personal power plant associated with a residence, the personal power plant comprising:
	provide the stored electrical energy to the residence; [Kanou, [FIG. 1 & Para. 52] [A] “threshold may be set to an amount of stored energy enough to supply power to the customer facilities 1 with the battery apparatuses 13... for one to two days, in an emergency, such as power interruption, or disconnection from the power company facility.” Wherein, it is interpreted that the battery storage (13) is configured to provide electrical energy to the residence (1).]
predict energy usage of the residence for a next time period; [Kanou, [FIGS. 1-2 & Para. 51] "The predictor circuit 21 predicts demand power of the load apparatus 11 of the customer facility 1-1 in a time interval of a predetermined length from current time to future time (in the present specification, referred to as a "unit time interval"), based on the information received from the customer facility 1-1." Wherein, it is interpreted that the predictor circuit predicts energy usage (i.e. demand power) of the residence (1) for a next time period.]
determine an excess capacity magnitude, the excess capacity magnitude being a predicted charged capacity of the battery storage at a starting time less an associated predicted energy usage of the residence from the starting time to an ending time within the next time period, [Kanou, [FIGS. 1-2 & Para. 52] "For each of the customer facilities 1, the excess and deficient electric energy calculator circuit 22 calculates excess electric energy generated by the power generator apparatus 12 and not consumed by the load apparatus 11 when the inherent stored energy reaches a first threshold, in the unit time interval, based on the predicted demand power, the predicted generated power, and the predicted inherent stored energy." [Para. 51] "The length of the unit time interval may be, for example, several hours, 24 hours, or several days." Wherein, the excess capacity magnitude (i.e. excess energy) being a predicted charged capacity (i.e. predicted inherent stored energy) of the battery storage (item 13, FIG. 1) at a starting time (i.e.  beginning of a predetermined length of time, one hour/day) less an associated predicted energy usage (i.e. power consumed by the load) of the residence (i.e. customer facility) from the starting time to an ending time (i.e. beginning of another hour/day to end of an hour/day ) within the next (i.e. future) time period (i.e. for instance, if it is predicted that Tuesday [starting time] the excess capacity is 2 kW then on Wednesday [starting time ot an ending time within the next time period] 1 kW of the excess capacity magnitude indicating that the personal power plant has an excess capacity sufficient to power the residence from the starting time to the ending time; [Kanou, [FIG. 3B & Para. 67] "In a time interval in which the stored energy reaches the upper-limit stored energy, and the battery apparatus 13 is not chargeable, the portion of the generated power, exceeding the demand power, becomes excess electric energy."  [FIG. 5B & Para. 70] "In both the cases of FIG. 5A and FIG. 5B, even if the battery apparatus 13 is discharged according to the demand power, the stored energy does not reach the lower-limit stored energy". Wherein, it is interpreted that excess capacity magnitude (i.e. excess energy / predicted inherent stored energy) indicates that the power plant has an excess capacity sufficient (i.e. see FIG. 3B / FIG. 5B, inherent stored energy reaches upper limit and battery apparatus is not chargeable) to power the residence (1) from starting time to ending time (i.e. a starting and ending point in time; see FIG. 5B, approx. 18:00 hrs.; demand for power is high, generated power is 0 and discharge of battery is meeting demand).]
wherein the battery storage provides stored electrical energy received from an electrical grid of a large-scale power generation system to the residence from the starting time to the ending time. [Kanou, [FIG. 1, FIG. 5B & Para. 70] "In both the cases of FIG. 5A and FIG. 5B, even if the battery apparatus 13 is discharged according to the demand power, the stored energy does not reach the lower-limit stored energy". Wherein, it is interpreted that the battery storage (11) provides stored electrical energy (i.e. discharges energy to meet demand) from a starting time to the ending time (i.e. during a time generated power is not produced / see FIG. 5B). Additionally, fig.18 and par.0149 teaches of power grid facility 101-1 generating power and storing energy of a battery apparatus 13 of each customer facility 1.]
Kanou further teaches of large-scale power generation system communicating to personal power plant over a network  (plurality of power grid facilities 101-1 to 101-4 including power network 2 and customer facilities 1-1 to 1-4, fig.18 and par.0148-0149)  but Kanou is not generally concerned a transfer switch configured to inhibit the battery storage from receiving the grid-supplied electrical energy from the electrical grid, a controller including memory storing executable instructions and one or more hardware 
However, Yang discloses:
battery storage configured to store electrical energy received from an electrical grid [Yang, [FIG. 1 & Para. 19] " The microgrid includes distributed energy resources (DERs) and loads 102 within a local area. The loads 102 can be....electrical energy storage devices 114....One or more points of common coupling (PCC) 122 can be provided for connecting the electrical network 116 of the microgrid to the substation or macrogrid 120." [Para. 21] “The microgrid EMS 100 can also communicate power set points and other types of control information generated as part of the energy management control operations described herein to the controllable DERs and loads 102 via the I/O circuitry 138." [FIG. 2 & Para. 22] “The method includes periodically updating a DER schedule for the microgrid (Block 200), e.g. by the DER schedule unit 130 of the microgrid EMS 100. The DER schedule includes...charging/discharging status and rate of the electrical energy storage devices included in the microgrid.... The charging/discharging status of the electrical energy storage devices indicates whether each electrical energy storage device is storing (charging) energy or releasing (discharging) energy. Wherein, it is interpreted that the battery storage (114) is configured to store electrical energy (i.e. charge) received from an electrical grid (120).]
a transfer switch configured to allow the battery storage to receive grid-supplied electrical energy from the electrical grid and to inhibit the battery storage from receiving the grid-supplied electrical energy from the electrical grid; and [Yang, [FIG. 1 & Para. 19] "The DERs can include one or more distributed electric generators such as reciprocating engine generator(s) 104, microturbine(s) 106, fuel cell(s) 108, photovoltaic/solar generator(s) 110, wind turbine(s) 112, and other small-scale renewable generators, and also electrical energy storage devices 114....Each DER and load 102 can be connected to the electrical network 116 by a 
a controller including memory storing executable instructions and one or more hardware processors in communication with the memory, [Yang, [FIG. 1 & Para. 20] "The microgrid EMS 100 comprises a processing circuit 128 which can include digital and/or analog circuitry such as one or more controllers, processors, ASICs (application-specific integrated circuits), etc. for executing program code which performs the energy management control operations described herein." Wherein, it is interpreted that a controller includes memory (i.e. memory to store program code) and one or more hardware processors in communication with the memory.] wherein the one or more computer processors are configured to execute the executable instructions [Yang, [FIG. 1 & Para. 20] "The microgrid EMS 100 comprises a processing circuit 128 which can include digital and/or analog circuitry such as one or more controllers, processors, ASICs (application-specific integrated circuits), etc. for executing program code which performs the energy management control operations described herein." Wherein, it is interpreted that a controller includes memory (i.e. memory to store program code) and one or more hardware processors in communication with the memory.] to at least:
receive a grid-disconnect command over a network when a predicted demand for grid-supplied electrical energy from the electrical grid exceeds available grid-supplied electrical energy from the starting time to the ending time; and [Yang, [FIG. 1, FIG. 4 & Para. 144] "The output of ED/OPF objective function includes power set points for the controllable distributed energy resources and energy storage charging/discharging power. Theses control demands can be issued to corresponding devices to operate the microgrid every time interval in operational real time, via the microgrid communications and control network 124."  [FIG. 5 & Para. 150] "The entire duration of the outage is considered rather than the worst-case scenario. Operation of the microgrid is also optimized over a time horizon to calculate the DER 
in response to receiving the command, cause the transfer switch to inhibit the battery storage from receiving the grid-supplied electrical energy from the electrical grid, [Yang, [FIG. 5 & Para. 150] "This formulation is the same as DER schedule function embodiments previously described herein, except load shedding is included." [FIG. 1 & Para. 21] "The microgrid EMS 100 can also communicate power set points and other types of control information generated as part of the energy management control operations described herein to the controllable DERs and loads 102 via the I/O circuitry 138." Wherein, it is interpreted that responsive to receiving a command (i.e. from the EMS 100), the battery storage (DER / 114) is inhibited from receiving grid (120) supplied electrical energy from the grid. (i.e. the DER / energy storage 114 is disconnected to shed a load / a device which normally receives grid power so that the microgrid can align loads to power availability).]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Yang’s principles of planning for utility outages into the battery charging principles taught by Kanou. This would result in a microgrid at a customer facility that optimally schedules a battery charge/discharge so that energy can be stored in low price periods and energy can be delivered in high price periods of time; thus, saving a customer money [Yang, Para. 16] 

Claims 23-24 & 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanou in view of Yang further in view of Debone et al. US PG Publication 20160070249 (hereinafter Debone):

In regards to claim 23, the combination of Kanou and Yang disclose the limitations of claim 21 as outlined above:
But the combination is not generally concerned with a communication network being an internet network
However, Debone discloses:
wherein the network is the Internet. [Debone, [FIG. 1 & Para. 100] "The energy management controller 10 continually records the status and activities of the energy producing devices, energy storage devices, and energy consuming devices, as well as the power on circuits, preferably continually uploading the information to the Internet 20. The information is preferably used to determine the real time adaptiveness of customers circuits and/or customer participation, in utility (or other grid participant) rules and can be accessed by the utility.”]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Debone’s internet communication principles into the battery charging principles to plan for utility outages as taught by the combination of Kanou and Yang. This would result in a power management method that controls load portions of that customer's varying load, to autonomously direct, in real time, generated power to meet a grid participant's or customer's desired outcome for that customer's circuit. [Debone, Para. 25] 

In regards to claim 24, the combination of Kanou and Yang disclose the limitations of claim 21 as outlined above:
While the combination further discloses: 
	wherein the personal power plant includes a charging circuit, [Yang, [FIG. 1  & Para. 19] "The DERs can include one or more distributed electric generators such as...electrical energy storage devices 114. The DERs and loads 102 are interconnected by an electrical network 116. Each DER and load 102 can be connected to the electrical at least one battery, [Kanou, [FIG. 1 & Para. 42] "The customer facility 1-1 is provided with a... battery apparatus 13."]… a transfer switch, [Kanou, [FIGS. 1-2 & Para. 59] "When detecting a failure or power interruption of the customer facilities 1 or the power network 2, the reconfiguration determiner circuit 25 may instruct the predictor circuit 21, the excess and deficient electric energy calculator circuit 22, the grouping circuit 23, and the power transmitting and receiving controller circuit 24 to reconfigure themselves." Wherein, it is interpreted that the determiner circuit 25 is the transfer switch.] and one or more hardware processors. [Yang, [FIG. 1 & Para. 20] "The microgrid EMS 100 comprises a processing circuit 128 which can include digital and/or analog circuitry such as one or more controllers, processors, ASICs (application-specific integrated circuits), etc. for executing program code which performs the energy management control operations described herein." Wherein, it is interpreted that a one or more hardware processors in communication with the memory is included.]
But the combination does not specifically disclose an inverter is present in a microgrid.
However, Debone discloses: 
the personal power plant includes… an inverter, [Debone, [FIG. 1 & Para. 78] "The charger/inverter 15 is preferably a bidirectional inverter that allows for the import and export of power to and from the storage device 16."]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Debone’s inverter principles into the battery charging principles to plan for utility outages as taught by the combination of Kanou and Yang. This would result in a power management method that controls load portions of that customer's varying load, to autonomously direct, in real time, generated power to meet a grid participant's or customer's desired outcome for that customer's circuit by using an inverter to convert stored DC energy into AC power usage by customer loads. [Debone, Para. 25] 
In regards to claim 38, the combination of Kanou and Yang disclose the limitations of claim 36 as outlined above:
While the combination further discloses: 
a charging circuit, [Yang, [FIG. 1  & Para. 19] "The DERs can include one or more distributed electric generators such as...electrical energy storage devices 114. The DERs and loads 102 are interconnected by an electrical network 116. Each DER and load 102 can be connected to the electrical network 116 by a protection device (PD) 118 such as a fuse, circuit breaker, relay, step-down transformer, etc.” Wherein, it is interpreted that a charging circuit (i.e. a switch that can be opened/closed, to charge a battery 114 from the grid 120 / PD 118).] at least one battery, [Kanou, [FIG. 1 & Para. 42] "The customer facility 1-1 is provided with a... battery apparatus 13."]
But the combination does not specifically disclose an inverter is present in a microgrid.
However, Debone discloses: 
the personal power plant includes… an inverter, [Debone, [FIG. 1 & Para. 78] "The charger/inverter 15 is preferably a bidirectional inverter that allows for the import and export of power to and from the storage device 16."]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Debone’s inverter principles into the battery charging principles to plan for utility outages as taught by the combination of Kanou and Yang. This would result in a power management method that controls load portions of that customer's varying load, to autonomously direct, in real time, generated power to meet a grid participant's or customer's desired outcome for that customer's circuit by using an inverter to convert stored DC energy into AC power usage by customer loads. [Debone, Para. 25] 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanou in view of Yang further in view of Goldsmith US PG Publication 20120143385 (hereinafter Goldsmith):

In regards to claim 25, the combination of Kanou and Yang disclose the limitations of claim 21 as outlined above:
But the combination is not generally concerned with a personal power plant being an independently owned personal power plant.
However, Goldsmith discloses:
wherein the personal power plant is an independently-owned personal power plant. [Goldsmith, [Para. 5] "Microgrids have been theorized, wherein a microgrid comprises a plurality of independently owned electric power sources that are configured to provide electric power to consumers in an area that is local to the sources of the electric power. In an example, a neighborhood may comprise a plurality of houses, at least some of which have solar panels attached to their respective rooftops, and one or more of which has a micro-wind turbine attached thereto. Yet another home in the neighborhood may have a micro-gas turbine generator that can burn natural gas to generate electric power. Each of these power sources can be independently owned and operated by homeowners in the neighborhood." Wherein, it is interpreted that a personal power plant (i.e. microgrid) is independently owned.]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Goldsmith’s independently owned personal power plant principles into 
the battery charging principles to plan for utility outages as taught by the combination of Kanou and Yang. This would result in a power management method that allows independently owned power sources to supply power required by homeowners in a neighborhood while obtaining an optimum tradeoff between incentives and cost for neighborhood loads while not violating any common limitations across members. [Goldsmith, Para. 5 & Para. 68]

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanou in view of Yang further in view of Prosser et al. US PG Publication 20120245744 (hereinafter Prosser):

In regards to claim 26, the combination of Kanou and Yang disclose the limitations of claim 21 as outlined above:
But the combination is not generally concerned with a grid disconnect command transmitted by an electrical utility.
However, Prosser discloses:
wherein the grid-disconnect command is transmitted by an electrical utility. [Prosser, [Para. 55] " the network controllers are a conduit for the utility company to automate demand response in the zones where power management systems and microgrids are installed...Control terminals or system controllers may then define how demand of particular sites or loads will be offset to complete the demand response action. At the control terminal level, demand may be offset by directing system controllers to provide a specified amount or timing of demand response curtailment or mitigation. At the system controller level, demand may be offset by (1) reducing consumption or disconnecting a load from the utility's distribution grid."]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Prosser’s principles of a grid sending a disconnect signal to a microgrid into the battery charging principles to plan for utility outages as taught by the combination of Kanou and Yang. This would result in a power management method that allows microgrid demand response actions to be automated when the utility makes a request for a demand response action. [Prosser, Para. 57]

Claim 30-33, 37 & 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanou in view of Yang further in view of Youn et al. US PG Publication 20190011970 (hereinafter Youn):

In regards to claim 30, the combination of Kanou and Yang disclose the limitations of claim 27 as outlined above: 
	But the combination is not generally concerned with comprising, after an ending time of the at least a portion of the next time period, allowing, with the independent personal power plant, the associated battery storage to receive the grid-supplied electrical energy from the electrical grid.

	further comprising, after an ending time of the at least a portion of the next time period, allowing, with the independent personal power plant, the associated battery storage to receive the grid-supplied electrical energy from the electrical grid. [Youn, [FIG. 9 & Para. 113] "The energy storage system 700 may include an energy storage apparatus 720 for allowing power to be charged and a charge/discharge control apparatus 710 for controlling the charging and discharging of the energy storage apparatus, enabling power to be charged into or discharged from the energy storage apparatus 720 under the control of the charge/discharge control apparatus 710." [FIG. 6 & Para. 88] "The charge time range is set from 23:00 to 09:00 every day, and the discharge time range is set from 09:00 to 23:00 every day." Wherein, it is interpreted that after an ending time of at least a portion of the next time period (i.e. after a future time period; after 22:59 on a Wednesday), the independent personal power plant (700) is allowed to receive grid (600) supplied electrical energy from an electrical grid (i.e. the personal power plant 700 would receive grid energy at 23:00 Wednesday to charge the battery).]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Youn’s principles of enabling a microgrid battery to receive grid power according to a pre-determined schedule into the battery charging principles to plan for utility outages as taught by the combination of Kanou and Yang. This would result in a power management method that chooses specific times for a charge and discharge of an energy source to achieve specific energy goals; thereby improving the charging efficiency of the energy storage apparatus [Youn, Para. 90]. 

In regards to claim 31, the combination of Kanou, Yang and Youn disclose the limitations of claim 30 as outlined above: 
The combination further discloses: 
further comprising, after an ending time of the at least a portion of the next time period, allowing, with the independent personal power plant, the associated battery storage to receive the grid-supplied electrical energy from the electrical grid. [Youn, [FIG. 9 & Para. 113] "The energy storage system 700 may include an energy storage apparatus 720 for allowing power to be charged and a charge/discharge control apparatus 710 for controlling the charging and discharging of the energy storage apparatus, enabling power to be charged into or discharged from the energy storage apparatus 720 under the control of the charge/discharge control apparatus 710." [FIG. 6 & Para. 88] "The charge time range is set from 23:00 to 09:00 every day, and the discharge time range is set from 09:00 to 23:00 every day." Wherein, it is interpreted that after an ending time of at least a portion of the next time period (i.e. after a future time period; after 22:59 on a Wednesday), the independent personal power plant (700) is allowed to receive grid (600) supplied electrical energy from an electrical grid (i.e. the personal power plant 700 would receive grid energy at 23:00 Wednesday to charge the battery)]

In regards to claim 32, the combination of Kanou and Yang disclose the limitations of claim 27 as outlined above: 
But the combination is not generally concerned with determining, with the independent personal power plant, a charging schedule based at least in part on the predicted energy usage of the associated residence.
However, Youn discloses: 
further comprising determining, with the independent personal power plant, a charging schedule based at least in part on the predicted energy usage of the associated residence. [Youn, [FIG. 6 & Para. 87] "In this case, power demand prediction data may be generated at fifteen-minute intervals for 36 hours from the start of the power demand prediction." [FIG. 6 & Para. 88] "The charge time range and the discharge time range may be respectively set (S620). These settings may be performed based on...power demand prediction data....the charge time range is set from 23:00 to 09:00 every day, and the discharge time range is set from 09:00 to 23:00 every day."  Wherein, it is interpreted that a charging schedule (i.e. a control of charging within a time period; 23:00 to 09:00) is determined based on predicted energy usage (i.e. predicted demand).] 


In regards to claim 33, the combination of Kanou, Yang and Youn disclose the limitations of claim 32 as outlined above: 
The combination further discloses: 
wherein allowing the associated battery storage to receive the grid-supplied electrical energy from the electrical grid comprises charging the associated battery storage according to the charging schedule. [Youn, [FIG. 9 & Para. 113] "The energy storage system 700 may include an energy storage apparatus 720 for allowing power to be charged and a charge/discharge control apparatus 710 for controlling the charging and discharging of the energy storage apparatus, enabling power to be charged into or discharged from the energy storage apparatus 720 under the control of the charge/discharge control apparatus 710. [FIG. 6 & Para. 88] "The charge time range is set from 23:00 to 09:00 every day, and the discharge time range is set from 09:00 to 23:00 every day."  Wherein, it is interpreted that an associated battery storage (720) to receive the grid supplied energy from the electrical grid (600) comprises charging the associated battery storage according to the charging schedule.]

In regards to claim 37, the combination of Kanou and Yang disclose the limitations of claim 36 as outlined above: 
While the combination further discloses: 
the one or more computer processors are configured to execute the executable instructions to cause control operations to occur [Yang, [FIG. 1 & Para. 20] "The microgrid EMS 100 comprises a processing circuit 128 which can include 
But the combination is not generally concerned with after the ending time, causing the transfer switch to allow the battery storage to receive grid-supplied electrical energy from the electrical grid.
	However, Youn discloses: 
	wherein, after the ending time, [causing] the transfer switch to allow the battery storage to receive grid-supplied electrical energy from the electrical grid. [Youn, [FIG. 9 & Para. 113] "The energy storage system 700 may include an energy storage apparatus 720 for allowing power to be charged and a charge/discharge control apparatus 710 for controlling the charging and discharging of the energy storage apparatus, enabling power to be charged into or discharged from the energy storage apparatus 720 under the control of the charge/discharge control apparatus 710." [FIG. 6 & Para. 88] "The charge time range is set from 23:00 to 09:00 every day, and the discharge time range is set from 09:00 to 23:00 every day." Wherein, it is interpreted that after an ending time of at least a portion of the next time period (i.e. after a future time period; after 22:59 on a Wednesday), that a transfer switch (710) allows a battery storage (720) to receive grid (600) supplied electrical energy from an electrical grid (i.e. the personal power plant 700 would receive grid energy at 23:00 Wednesday to charge the battery).]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Youn’s principles of enabling a microgrid battery to receive grid power according to a pre-determined schedule into the battery charging principles to plan for utility outages as taught by the combination of Kanou and Yang. This would result in a power management method that chooses specific times for a charge and discharge of an energy source to achieve specific energy goals; thereby improving the charging efficiency of the energy storage apparatus [Youn, Para. 90]. 

In regards to claim 39, the combination of Kanou and Yang disclose the limitations of claim 36 as outlined above: 
While the combination further discloses: 
the one or more computer processors are configured to execute the executable instructions to cause control operations to occur [Yang, [FIG. 1 & Para. 20] "The microgrid EMS 100 comprises a processing circuit 128 which can include digital and/or analog circuitry such as one or more controllers, processors, ASICs (application-specific integrated circuits), etc. for executing program code which performs the energy management control operations described herein." Wherein, it is interpreted that a one or more hardware processors in communication with the memory is included.] 
The combination is not generally concerned with determining a charging schedule based at least in part on the predicted energy usage of the residence.
However, Youn discloses: 
determine a charging schedule based at least in part on the predicted energy usage of the residence. [Youn, [FIG. 6 & Para. 87] "In this case, power demand prediction data may be generated at fifteen-minute intervals for 36 hours from the start of the power demand prediction." [FIG. 6 & Para. 88] "The charge time range and the discharge time range may be respectively set (S620). These settings may be performed based on...power demand prediction data....the charge time range is set from 23:00 to 09:00 every day, and the discharge time range is set from 09:00 to 23:00 every day."  Wherein, it is interpreted that a charging schedule (i.e. a control of charging within a time period; 23:00 to 09:00) is determined based on predicted energy usage (i.e. predicted demand).] 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Youn’s principles of enabling a microgrid battery to receive grid power according to a pre-determined schedule into the battery charging principles to plan for utility outages as taught by the combination of Kanou and Yang. This would result in a power management method that chooses specific times for a charge and discharge of an energy source to achieve specific 

In regards to claim 40, the combination of Kanou, Yang and Youn disclose the limitations of claim 39 as outlined above: 
While the combination further discloses: 
wherein the one or more computer processors are configured to execute the executable instructions [Yang, [FIG. 1 & Para. 20] "The microgrid EMS 100 comprises a processing circuit 128 which can include digital and/or analog circuitry such as one or more controllers, processors, ASICs (application-specific integrated circuits), etc. for executing program code which performs the energy management control operations described herein." Wherein, it is interpreted that a one or more hardware processors in communication with the memory is included.] to further cause the transfer switch to allow the battery storage to receive the grid-supplied electrical energy from the electrical grid to charge the battery storage according to the charging schedule. [Youn, [FIG. 9 & Para. 113] "The energy storage system 700 may include an energy storage apparatus 720 for allowing power to be charged and a charge/discharge control apparatus 710 for controlling the charging and discharging of the energy storage apparatus, enabling power to be charged into or discharged from the energy storage apparatus 720 under the control of the charge/discharge control apparatus 710. [FIG. 6 & Para. 88] "The charge time range is set from 23:00 to 09:00 every day, and the discharge time range is set from 09:00 to 23:00 every day."  Wherein, it is interpreted that a transfer switch (710) allows a battery storage (720) to receive the grid supplied energy from the electrical grid (600).] 

Conclusion
Applicant's amendment have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2123                                                                                                                                                                                                        February 1, 2021